WELCH, Justice.'
This is an action by Juana Paukune to enjoin the County Assessor of Caddo County, Oklahoma, from listing and assessing real estate located in Caddo County for ad valorem taxes, and to permanently enjoin the County Treasurer of Caddo County from selling the land for delinquent taxes, and to strike said land from the tax rolls and to enjoin the board of county commissioners of Caddo County from claiming any right, title or interest in the lands by reason of the levy and assessment of ad valorem taxes against same. The trial court granted the injunction, and the defendants appealed.
In a former opinion this court affirmed, upon construction of the General Allotment Act of February 8, 1887, 24 Stat. 389, and, particularly, Sec. 5 of that Act, 25 U.S.C.A. § 348. Bailess v. Paukune, 206 Okl. 527, 244 P.2d 1137. In that decision we quoted the statute and stated the facts.
On appeal from our decision the Supreme Court of the United States reversed on the theory that the purpose of such stat*351utes is to furnish protection of Indians, not to furnish protection of non-Indians, and that since Juana is not' an Indian the statute furnishes her land or her interest in the land no such protection from tax liability. Bailess v. Paukune, 344 U.S. 171, 73 S.Ct. 198, 97 L.Ed. —.
The decision of that court is binding upon every one on this Federal question. See Texas Co. v. Oklahoma Tax Commission, Okl.Sup., 249 P.2d 982, and authorities therein cited.
Therefore, our former decision herein of April 29, 1952, Bailess v. Paukune, 206 Okl. 527, 244 P.2d 1137, is overruled. The judgment of the trial court originally appealed from herein is reversed, and the trial court is directed to vacate its judgment for plaintiff and to dismiss plaintiff’s action.
HALLEY, C. J., JOHNSON, V. C. J., and CORN, ARNOLD, WILLIAMS and BLACKBIRD, JJ., concur.
DAVISON and O’NEAL, JJ., dissent.